                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


MARK ALLAN ATKINS, ET AL.                        CASE NO. 2:19-CV-00899

VERSUS                                           JUDGE JAMES D. CAIN, JR.

CB&I, LLC                                        MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is a Memorandum [doc. 12] filed by plaintiffs in response to the

court’s ERISA Scheduling Order. Plaintiffs now contend that their claims are not governed

by ERISA. Defendant CB&I, LLC has responded [doc. 13]. Plaintiffs have not filed a reply

and their time for doing so has passed.

                                            I.
                                     BACKGROUND

       Plaintiffs are five construction workers formerly employed by CB&I at a project in

Calcasieu Parish, Louisiana. See doc. 1, att. 2. They challenge CB&I’s “Project Completion

Initiative” (“PCI”). Under the PCI, CB&I allegedly agreed to pay an additional percentage

of earned wages to employees upon the project’s completion but refused such benefits to

individuals who ended their employment before that point. Id. Plaintiffs filed suit in the

Fourteenth Judicial District Court, Calcasieu Parish, Louisiana, alleging that the PCI

constituted an illegal wage forfeiture agreement under Louisiana Revised Statute §

23:634(A) and a violation of the Louisiana Wage Payment Act, Louisiana Revised Statute

23:631 et seq. Id.


                                           -1-
       CB&I removed the suit to this court on July 12, 2019. It argued that the PCI is an

employee benefit plan that is subject to the Employee Retirement Income Security Act

(“ERISA”), 29 U.S.C. § 1001 et seq., and that plaintiffs’ state law claims are therefore

preempted by federal law. Doc. 1. This court issued an ERISA case order, directing that

the parties file the administrative record and then submit memoranda on whether the PCI

plan administrator had abused his discretion as set forth under ERISA. Doc. 8. Plaintiffs

have complied, asserting in their memorandum that they cannot challenge the plan

administrator’s decision because the administrative record contains no indication that a

decision was made. Doc. 12. They also challenge CB&I’s preemption arguments, arguing

that the PCI is not an employee benefits plan under ERISA because it lacks an

administrative scheme. Id. CB&I opposes both contentions and maintains that the record

supports the denial of benefits to the plaintiffs. Doc. 13.

                                           II.
                                     LAW & ANALYSIS

   A. ERISA Jurisdictional Challenge

       Plaintiffs maintain that “[t]he ERISA issue exists” because CB&I has raised it as an

affirmative defense and that this defense lacks merit. Ostensibly, plaintiffs are challenging

federal preemption under ERISA and this court’s federal question subject matter

jurisdiction under 28 U.S.C. § 1331.

       ERISA preempts almost all state laws relating to employee benefit plans. 28 U.S.C.

§ 1144(a). State law claims seeking relief within ERISA’s scope must be recharacterized

as arising under federal law and are thus removable to federal court. Met. Life Ins. Co. v.


                                              -2-
Taylor, 481 U.S. 58, 63–64 (1987). For a claim to be removable under ERISA it must (1)

“relate to” an employee benefit plan within ERISA’s meaning and (2) be redressable under

ERISA’s civil enforcement provisions. Anderson v. Elec. Data Sys. Corp., 11 F.3d 1311,

1313 (5th Cir. 1994). “When both of these conditions appear, a federal court has subject-

matter jurisdiction even though [the] complaint alleges only state law claims.” Smith v.

Baker Hughes Int’l Branches, Inc., 131 F.Supp.2d 920, 923 (S.D. Tex. 2001).

         Plaintiffs argue that the PCI is not an employee benefit plan within the meaning of

ERISA. As the Supreme Court noted in Fort Halifax Packing Co. v. Coyne, an ERISA plan

is distinguished from other kinds of employee benefits programs because it necessitates an

administrative scheme. This reflects Congress’s intent of providing a uniform set of rules

governing such schemes and protecting them from abuse. 482 U.S. 1, 9 (1987). A lump

sum payment triggered by a single event (such as a plant closure, in Fort Halifax) is not a

“plan” under ERISA because no scheme is required to make eligibility determinations or

administer benefits. Id. at 11–12. Other kinds of benefits, however, including one-time

payments, may still qualify as ERISA plans so long as they entail exercises of

discretion/administration. Clayton v. ConocoPhillips Co., 722 F.3d 279, 296 (5th Cir.

2013).

         Severance plans usually qualify under ERISA because they involve eligibility

determinations and ongoing administration. E.g., Cantrell v. Briggs & Veselka Co., 728

F.3d 444, 451 (5th Cir. 2013); cf. Fontenot v. NL Indus., Inc., 953 F.2d 960, 962–63 (5th

Cir. 1992) (severance plan “require[d] no administrative scheme because those employees

included in the plan were to receive benefits upon termination regardless of the reason for

                                             -3-
termination.”) In such cases, the criteria need not be difficult to interpret. Instead, it suffices

that the plan “set[s] forth specific eligibility criteria that disqualifies some potential plan

participants.” Wilson v. Kimberly-Clark Corp., 254 F. App’x 280, 284 (5th Cir. 2007)

(affirming that a severance plan limited to employees with certain types of involuntary

separations was an ERISA plan).

       Here the challenged policy provides:

       CB&I will pay to CRAFT employees who meet the eligibility requirements
       below a Project Completion Incentive payment equal to five percent (5%) of
       the employee’s total earnings (regular wages and overtime wages) earned
       while working for CB&I at the LACC / LA MEG-1 Project site, as a retention
       incentive to continue working on the Project until their role on the project is
       complete. The Project Completion Incentive is calculated based on total
       earnings earned by the employee at the Project site beginning the date
       employment begins at site until the eligible employee is laid off in a
       reduction-in-force or CB&I transfers the employee from the Project site
       when the employee’s role on the project is complete. Employees who quit,
       transfer or terminate their employment for any other reason are not eligible
       for the Project Completion Incentive payment. CB&I will pay the Incentive
       payment to an eligible employee on his/her final paycheck. The payment is
       subject to normal payroll tax withholdings as well as the federal
       supplemental earnings rate of 25%.

Doc. 9, p. 19 (emphasis in original).

       Under this scheme, the plan administrator must determine whether a qualifying

termination has taken place before the benefit can be paid. Because the policy is not limited

to qualifying terminations happening on a certain date, it requires “an ongoing

administrative program” to make benefits determinations. Clayton, 722 F.3d at 295–96.

Such a program fits squarely within the Fifth Circuit’s post-Fort Halifax holdings.

Accordingly, ERISA preempts plaintiffs’ claims relating to the PCI and the court has

subject matter jurisdiction over this case.

                                               -4-
   B. Review of Plan Administrator Decision

       The court’s next task is to review the benefits determination. On this review the

court serves an appellate role and may not substitute its own judgment for that of the plan

administrator. McCorkle v. Metro. Life Ins. Co., 757 F.3d 452, 456–58 (5th Cir. 2014). A

denial of ERISA benefits is reviewed de novo unless the plan gives the administrator

“discretionary authority to determine eligibility for benefits or to construe the terms of the

plan.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989). Otherwise, the

administrator’s interpretation of terms is review for abuse of discretion. Id.

       Here CB&I has reserved its authority to revise existing policies or implement new

policies as needed. Doc. 9, p. 20. There is no indication what authority its plan

administrator has to make eligibility determinations within the plan’s terms. No matter

what the standard of review, however, plaintiffs concede in their memorandum that they

“were never covered by the Plan” because “[t]here is no question that employees quit” and

so “there should be no question [that] they are not eligible for the Completion Incentive

bonus.” Doc. 12, p. 4. Plaintiffs fail to show how the terms of the policy violate ERISA or

how the plan administrator violated ERISA in his eligibility determinations.




                                             -5-
                                       IV.
                                    CONCLUSION

      For the reasons stated above, plaintiffs’ claims will be denied and dismissed with

prejudice.

      THUS DONE AND SIGNED in Chambers on this 26th day of December, 2019.



                     ____________________________________
                              JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                          -6-
